Citation Nr: 0631829	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1999, for the grant of service connection for bronchitis, 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for bronchitis, 
residuals of pneumonia, and assigned a 30 percent rating 
effective January 13, 1999.

The veteran testified before the Board at a video conference 
hearing in March 2006.  A transcript of the hearing has been 
associated with the claims folder.

Following the hearing, the veteran's representative 
submitted additional argument in a statement dated March 
2006, and she provided copies of private medical records and 
excerpts from medical texts.  When new evidence is submitted 
following the certification and transfer of an appeal to the 
Board, VA regulation requires that any such evidence be 
first reviewed by the agency of original jurisdiction (AOJ) 
absent a wavier from the veteran.  38 C.F.R. § 20.1304(c).  
The additional evidence, however, must be pertinent - it 
must relate to or have a bearing on the appellate issue.  
Id.  In this case, the issue on appeal is that of an earlier 
effective date for the veteran's service connected 
bronchitis as a residual of pneumonia.  In the new argument 
and evidence submitted, the representative asserts that 
additional disorders alleged by the veteran to be service-
related, including emphysema, bronchiectasis, and chronic 
obstructive pulmonary disease (COPD), have not been 
adjudicated and are still pending.  This evidence and the 
representative's associated arguments have no bearing on the 
issue on appeal.  The Board has not considered them in 
relation to its decision below and there is thus no need to 
remand this matter back for review of this evidence by the 
AOJ.

The representative's arguments do, however, merit a referral 
to the RO for clarification of its March 2004 rating 
decision.  The RO assigned a rating of 30 percent under 
Diagnostic Code (DC) 6600 for chronic bronchitis.  38 C.F.R. 
§ 4.97.  In his December 2000 request to reopen his 
previously denied service connection claim for residuals of 
pneumonia, the veteran requested consideration for four 
conditions: chronic bronchitis (DC 6600), bronchiectasis (DC 
6601), emphysema (DC 6603), and COPD (DC 6604).  Id.  When 
the Board granted service connection in March 2004, it 
issued a general grant for unspecified residuals of 
pneumonia, relegating to the RO the responsibility of 
determining the most appropriate diagnostic code(s) for 
rating purposes.  Pursuant to 38 C.F.R. § 4.96, when rating 
coexisting respiratory conditions, ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 cannot be 
combined with each other.  Rather, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96.  It is not clear 
in the RO's March 2004 rating decision whether, in fact, the 
RO considered the different respiratory conditions addressed 
by the medical evidence of record and alleged by the veteran 
and, applying section 4.96, concluded that diagnostic code 
6600 for chronic bronchitis best reflected the veteran's 
predominant disability.  Referral is therefore appropriate 
so the RO can take the steps necessary to provide 
clarification on this issue.


FINDINGS OF FACT

1.  Service connection for a respiratory disability, 
including residuals of pneumonia, was denied in a Board 
decision dated November 1998.  The veteran was informed of 
the decision and of his appellate rights, but he did not 
appeal; the decision became final in March 1999.

2.  Following the November 1998 decision, the next written 
communication in which the veteran indicated he was seeking 
service connection for a respiratory condition was received 
by the VA on January 13, 1999.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
13, 1999, for the grant of service connection for 
bronchitis, residuals of pneumonia, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.156(c), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Once a service connection claim has been 
granted, however, and an initial disability rating and 
effective date have been assigned, section 5103(a) notice 
has served its purpose and is no longer required because the 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  Therefore, even if 
insufficient notice was provided in this case prior to the 
March 2004 award of service connection, any such error was 
nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.

The duty to assist has also been satisfied.  Service and VA 
medical records, as well as private treatment records, are 
in the claims folder and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  VA is 
not on notice of any evidence needed to decide the claim 
which has not been obtained.  In compliance with the 
requirements of 38 U.S.C.A. §§ 5104 and 7105(d) and 
38 C.F.R. § 3.103(b), the RO provided the veteran with the 
March 2004 Rating Decision and August 2004 Statement of the 
Case (SOC) which explained the reasons behind its effective 
date assignment of January 13, 1999 and informed the veteran 
of the applicable laws and regulations relevant to 
determining an effective date.  See Dingess, 19 Vet. App. 
473 at 490-91.  Further, the veteran's request for an 
earlier effective date was readjudicated in the SOC.  As 
noted in the Introduction, the veteran was afforded a video 
conference hearing before the Board in March 2006, and a 
transcript of his testimony is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA 
has met its duty to assist the veteran in this case.

Background

In December 1993, the veteran filed a claim for service 
connection for a lung condition, to include pneumonia.  The 
RO was unable to obtain any service medical records (SMRs) 
which were identified as possibly destroyed in the 1973 
National Personnel Records Center fire.  A search of morning 
reports from the veteran's unit proved futile.  The 
veteran's claim was denied in a May 1994 Rating Decision due 
to no evidence establishing an in-service incurrence of a 
lung condition.

The RO reopened the veteran's claim in March 1995, based 
upon the submission of lay statements from the veteran.  The 
denial of the claim was continued, again due to the lack of 
objective evidence showing an in-service incurrence of the 
claimed disability.  The veteran subsequently filed a timely 
Notice of Disagreement (NOD) in April 1995 and Appeal in May 
1995.  In May and August 1995, the veteran submitted 
additional lay statements, private medical records, and SMRs 
that he had located.

The RO again reopened the claim in November 1995.  Based 
upon the SMRs, the RO acknowledged the veteran's treatment 
for pneumonia in service, but continued its denial on the 
basis that the veteran had not proffered evidence showing a 
chronic condition resulting from his pneumonia in service.

Based upon the submission of new evidence, including 
additional SMRs, the RO issued another Rating Decision in 
February 1996 which again denied the veteran's claim for 
failing to establish chronicity of the pneumonia incurred in 
service.

The Board adjudicated the claim in November 1998, 
characterizing it as entitlement to service connection for a 
respiratory disability, including residuals of pneumonia.  
The Board denied the claim, finding the evidence did not 
establish a nexus relationship between the veteran's then 
current disorders and his pneumonia in service.  The veteran 
did not appeal the Board's decision.
 
In January 1999, the veteran filed a service connection 
claim for COPD.  The RO denied the claim in February 1999, 
finding the claim not well grounded as the evidence showed 
no diagnosis in service and no nexus between the veteran's 
current disorder and his pneumonia in service.

In December 2000, the veteran requested that his service 
connection claim for residuals of pneumonia be reopened to 
include chronic bronchitis, bronchiectasis, emphysema, and 
COPD.  Due to the passage of the VCAA in November 2000, the 
RO readjudicated the veteran's January 1999 claim for COPD.  
In an October 2001 rating decision, the RO again denied the 
claim, then characterized as service connection for COPD, to 
include residuals of pneumonia, because it found no evidence 
of COPD in-service and no nexus relationship between the 
veteran's current COPD and his in-service pneumonia.  The 
veteran filed a timely NOD in January 2002 and Appeal in 
April 2002.

The Board granted the veteran's claim, characterized as 
service connection for residuals of pneumonia, in a decision 
dated in March 2004.  The RO, in accordance with the Board 
decision, issued a March 2004 Rating Decision granting 
service connection for bronchitis, residual of pneumonia, 
rated as 30 percent disabling with an effective date of 
January 13, 1999, the date of the veteran's claim for 
service connection for COPD.

The veteran filed a timely NOD in April 2004, objecting to 
the initial rating and requesting an effective date of 
December 1993, the date of his first claim for a lung 
condition.  In October 2004, the veteran filed a valid 
Appeal only in regard to the effective date issue.

The veteran testified before the Board at a video conference 
hearing held in March 2006.  His representative advanced 
three arguments.  First, she argued that due to the 
veteran's submission of the service medical records (SMRs) 
after the rating decisions denying his original claim, the 
application of 38 C.F.R. § 3.156(c) permits an effective 
date back to his original December 1993 claim.  Second, she 
asserted that due to the passage of the VCAA in November 
2000, the Board's November 1998 denial should have been 
reconsidered.  Third, she argued that the veteran was 
provided with notice of the evidence required to 
substantiate his claim in a "piecemeal" fashion, which 
substantially delayed the eventual grant of his claim, 
preventing the award of an earlier effective date.

Analysis

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release from service if the application is received within 
one year from such date.  Otherwise, the effective date of 
an evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  Any communication from or action 
by a veteran indicative of an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim.  38 C.F.R. § 3.155.

In this case, the veteran is claiming entitlement to an 
effective date earlier than January 13, 1999 for his 
service-connected bronchitis, residuals of pneumonia.  While 
the veteran originally filed a service connection clam for a 
lung condition with pneumonia in December 1993, that claim 
was ultimately denied in a November 1998 Board decision.  
The veteran did not appeal the decision to the US Court of 
Appeals for Veteran's Claims (Court) within 120 days, and it 
is final.  38 U.S.C.A. § 7266(a).  Accordingly, the 
effective date assigned for the subsequent grant of service 
connection cannot be earlier than the date VA received the 
application to reopen the denied claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The next communication from the veteran was received on 
January 13, 1999, and constituted a claim for service 
connection for COPD.  While the Board might have construed 
this claim to be for a new disorder, the RO, as indicated in 
its August 2004 SOC, ultimately considered it as a request 
to reopen his December 1993 claim.  Even if the RO erred in 
this determination and should have acknowledged the 
veteran's December 2000 application, which explicitly 
requested to reopen his previously denied claim for 
residuals of pneumonia, as the proper claim to establish an 
effective date, any error on the part of the RO favored the 
appellant and is nonprejudicial.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).  Therefore, because the Board's 
November 1998 decision became final, the effective date for 
the veteran's claim, granted on appeal in March 2004, must 
be the later of the date of receipt of the reopened claim or 
the date entitlement arose.  38 C.F.R. § 3.400.  As the 
objective medical evidence in this case establishes a 
service related respiratory disorder prior to the veteran's 
January 1999 request to reopen, VA regulation requires that 
the earliest effective date to establish service-connection 
be the later date of January 13, 1999.

At the March 2006 hearing, the veteran argued that due to 
the SMRs that had not been located prior to the March 1995 
rating decision that denied his original claim, and from 
which the veteran appealed, the application of 38 C.F.R. 
§ 3.156(c) allows for an earlier effective date back to the 
original December 1993 claim.  The SMRs, submitted by the 
veteran in August 1995 and January 1996, established a 
disease -  pneumonia - during service, one of the required 
elements for service connection upon which the Board 
ultimately granted the veteran's claim in March 2004.  
38 C.F.R. § 3.303.

Section 3.156(c) provides that where new and material 
evidence consists of official service department reports 
which presumably have been misplaced and have now been 
located before or after a decision has become final, the 
former decision will be reconsidered by the adjudicating 
AOJ.  If a disability is subsequently service-connected on 
the basis of those records, a retroactive evaluation will be 
assigned accordingly.  38 C.F.R. § 3.156(c).

In this case, the SMRs provided by the veteran were fully 
addressed by the RO in its November 1995 and February 1996 
rating decisions, and the RO determined that the records did 
not change its previous denial of his claim.  The SMRs were 
also considered by the Board in its November 1998 decision 
which also resulted in a denial.  A retroactive evaluation 
will only be assigned if service connection is granted and, 
as noted above, the veteran did not appeal the Board's 
decision, and it became final.  Accordingly, the effective 
date assigned for the subsequent grant of service connection 
for residuals of pneumonia in March 2004 cannot be earlier 
than the date VA received the application to reopen.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran also argued that the passage of the VCAA in 
November 2000 mandated the reconsideration of the Board's 
November 1998 denial.  This argument is without merit.  When 
the VCAA was enacted, it eliminated the requirement that a 
claimant present a well-grounded claim at the outset of the 
case to receive VA's assistance with the development of 
evidence.  Under section 7(b) of the VCAA, claims that were 
denied as not well grounded and became final between July 
14, 1999, and the November 9, 2000, enactment of the VCAA 
would be readjudicated as if the denial or dismissal had not 
been made.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); see also VAOPGCPREC 3-2001 (January 
22, 2001). 

Section 7(b) is inapplicable in this case in regard to the 
Board's November 1998 denial.  First, the Board explicitly 
found that the veteran's claim for service connection for a 
respiratory disability, including residuals of pneumonia, 
was well-grounded within the meaning of then 38 U.S.C.A. § 
5107(a) (West 1991).  Second, the decision is final, as the 
veteran did not file an appeal with the Court within 120 
days, 38 U.S.C.A. § 7266(a), and the decision therefore fell 
outside of the window of time prescribed for readjudication.

The only applicable decision to fall within the window of 
reconsideration was the RO's February 1999 rating decision 
which denied the veteran's claim based upon well-
groundedness.  That decision was reconsidered by the RO, 
which issued a new rating decision in October 2001, denying 
the veteran's claim on the merits.
 
The veteran's representative advanced a third argument at 
the March 2006 hearing, asserting that the veteran was given 
piecemeal notice of the requirements for establishing 
service connection following the filing of his original 
claim in December 1993.  The Board first notes that the 
VCAA, which established guidelines for providing appropriate 
notice, was not enacted until November 2000, roughly seven 
years after the filing of the veteran's claim.  While rating 
decisions dated May 1994 and March 1995 only informed the 
veteran of the need to submit evidence showing a disease or 
injury in service, one of the three elements of service 
connection, the veteran was informed, in a November 1995 
rating decision, of the need to show a current disability 
which began in service or was caused by some event or 
experience in service, such as a chronic condition resulting 
from his in-service pneumonia.  38 C.F.R. § 3.303.  The 
veteran was therefore informed of the two remaining elements 
of service connection: a current disability and a causal 
relationship between that disability and his military 
service.  Id.  He was informed of these required elements 
while his original claim was still on appeal, and he had 
sufficient time to produce the required evidence prior to 
the Board's November 1998 denial.  In fact, in the three 
years between November 1995 and November 1998, the RO issued 
another rating decision and four Supplemental Statements of 
the Case (SSOCs), readjudicating the veteran's claim based 
upon the submission of additional evidence.  The Board 
therefore finds the veteran's "piecemeal notice" argument to 
be unpersuasive.

To the extent that the veteran is disputing previous final 
denials of his claim, he has not specifically alleged clear 
and unmistakable error (CUE) as required by VA regulation.  
A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  38 C.F.R. §§ 20.1403-04; see Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  Nor has the veteran moved for Board reconsideration 
of an appellate decision.  38 C.F.R. § 20.1000-01.  The 
Board notes, however, that the veteran is not barred from 
filing motions for reconsideration or alleging CUE at a 
future date as there is no time limit for such motions.
 
In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to an effective date 
earlier than January 13, 1999, is denied.


ORDER

Entitlement to an effective date earlier than January 13, 
1999, for the grant of service connection for bronchitis, 
residuals of pneumonia, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


